DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an automated system for making apparel recommendations including a natural language processor configured to extract semantic primitives from answers to two or more questions from a free text portion of a user interface, and a rules engine that uses the semantic primitives and the first database and the third database to produce a personalized list of apparel item(s) for a user who has experienced a specific medical event, classified in G06F 40/30, G16H 10/20, G06Q 30/0282.
II. Claims 7-12, drawn to a method of building a database of apparel recommendations, including storing, in a first database, a plurality of apparel characteristics with each of a plurality of apparel items recommended for medical events based on information from medical professional(s), processing two or more answers from a plurality of users (plural users) to extract one or more medical events of each of the plurality of users and one or more preferences of each of the plurality of users, generating a list of recommended apparel items (claim 13 generates a list of recommended apparel characteristics with a plurality of apparel items) for each of a plurality of users based on the one or more medical events extracted from the answers, processing a list of recommended apparel items and one or more preferences of each of the plurality of users to form a list of preferred recommended apparel items, generating a personalized list of recommended apparel items for each of the plurality of users, and adding the personalized list of recommended apparel items for each of the plurality of users to the first database, classified in G06F 40/30, G16H 10/20, G06Q 30/0282.
	III. Claims 13-20, drawn to an automated method for selecting apparel comprising selecting a user facing a medical event,  processing two or more answers from a user (a singular user) to extract one or more medical event of the user and one or more preferences of the user, generating, using a first database, a list of recommended apparel characteristics (claim 7 generates a list of apparel items, not necessarily including characteristics) with each of a plurality of apparel items for the user using one or more medical events extracted from the two or more answers, communicating a personalized list of items to a computing device, and sending one or more items from the personalized list to one or more preselected potential buyers (not potential sellers), classified in G06F 40/30, G16H 10/20, G06Q 30/0282

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the automated system of claim 1 can be used to perform the process of claim 13 which is materially different from the process of claim 7.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the automated system of claim 1 can be used to perform the process of claim 13 which is materially different from the process of claim 7.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each perform different unique processes/functions not performed by the claims of the other invention (see features unique to each Group [i.e. features/processes included/performed by one Group but not the other Group] identified in the definitions of Groups II-III, above), and thus the claims of each Group are naturally/logically designed differently, operate differently, function differently, and obviously produce different effects (relative to the claims of the other Group) as a result of performing their unique functions/operations required by their respective claim limitations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I-III each require a different field of search (see MPEP 808.02 (C)) in order to properly search for the respective unique limitations of each Group, where search terms used to search for unique limitations of one Group is not likely to result in finding art pertinent to the unique limitations of the other Groups (see differing terms of the unique limitations identified in the Group definitions, above).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 5/23/2022
/ERIC YEN/Primary Examiner, Art Unit 2658